Exhibit 10.37
NEGATIVE PLEDGE — REAL PROPERTY

     
Date:
  February 17, 2010
 
   
Borrower(s):
  Ultralife Corporation
 
   
Lender:
  RBS Business Capital, a division of RBS Asset Finance, Inc.
 
   
Credit Agreement:
  Dated as of February 17, 2010
 
   
Credit Facility:
  $35,000,000 Revolving Credit

Ultralife Corporation, a Delaware corporation, (the “Borrower”) is now or
hereafter may be indebted to RBS Business Capital, a division of RBS Asset
Finance, Inc. (the “Lender”) and has agreed to enter into a certain Credit
Agreement of even date herewith (as such agreement may be further amended,
modified or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms shall have the meaning as defined in the Credit
Agreement. Further, if any provision contained herein is in conflict with, or
inconsistent with, any provision in the Credit Agreement, the provision
contained in the Credit Agreement shall govern and control.
ACCORDINGLY, in consideration of the Revolving Credit Loans and other financial
accommodations made to Borrower and certain of its Subsidiaries (the
“Co-Borrowers”) by Lender pursuant to the Credit Agreement, and for other good
and valuable consideration, receipt of which is hereby acknowledged, and in
order to secure (1) the payment of the principal of, and interest on the
Revolving Credit Note issued in connection with the Credit Agreement and (2) the
performance and observance by the Borrower and the Co-Borrowers of all of the
covenants, agreements, representations and warranties in the Credit Agreement
and the Loan Documents, Borrower hereby agrees and pledges that it shall not,
without the prior written consent of the Lender, assign, mortgage, hypothecate,
pledge, grant a lien on and security interest in, all of the estate, right,
title and interest of the Borrower, to any third party, in, to and under any and
all of the following described property, whether now owned or held or hereafter
acquired (the “Property”):
(A) All respective right, title and interest of the Borrower in and to the real
estate (more particularly described in Exhibit “A” attached hereto) (the “Land”)
including, without limitation, any and all agreements or contracts to use the
Land or any portion thereof, and all appurtenances and incidence thereto,
including all rights and interest of the Borrower to any streets, ways or alleys
adjoining the Land;
(B) All right, title and interest of the Borrower in and to all buildings,
structures, improvements and appurtenances now standing, or at any time
hereafter constructed or placed, upon the Land or any part thereof, including
all right, title and interest of the Borrower in and to all building materials
and fixtures of every kind and nature whatsoever on the Land or in any building
now or hereafter standing on the Land or any part thereof;
(C) All right, title and interest in and to all easements, royalties, mineral,
oil and gas rights and profits, water, water rights and water stock relating to
the Land necessary for the ownership, operation, use and maintenance of the
Borrower’s business operations;
(D) All leases, contract rights, general intangibles and other agreements
affecting the use, operation or occupancy of all or any portion of the Land or
the other real property described above now or hereafter entered into, and the
right to receive and apply the rents, issues and profits of the Land described
above to the payment of the Revolving Credit Loans;

 

 



--------------------------------------------------------------------------------



 



(E) All proceeds of and any unearned premiums on any insurance policies covering
the Land or the other real property described above, including, without
limitation, the right to receive and apply the proceeds of any insurance or
judgments, or settlements made in lieu thereof, for damage to any of the
foregoing;
(F) The right, in the name and on behalf of the Borrower, to appear in and
defend any action or proceeding brought with respect to the Property or any part
thereof and to commence any action or proceeding to protect the interest of the
Lender with respect thereto;
(G) All of the Borrower’s respective right, title and interest in and to all
permits, licenses, certificates, authorizations and approvals relating to the
ownership, construction, use, operation and maintenance of the Land and or
Property;
(H) All other proceeds of the conversion, whether voluntary or involuntary, of
the Land or any other Property or rights encumbered or conveyed hereby into cash
or liquidated claims, including, without limitation, all title insurance, hazard
insurance, condemnation and other awards; and
(I) All extensions, additions, substitutions and accessions with respect to any
of the foregoing.
The Borrower shall not enter into any agreement with any Person which prohibits
the Borrower from granting any liens to the Lender, in the Property, other than
negative pledges granted in connection with indebtedness secured by purchase
money security interests and capitalized leases permitted under the Credit
Agreement, provided that any such negative pledge granted in accordance with
this clause be limited to the asset acquired and be an ordinary and customary
requirement of such purchase money financing.

            BORROWER:

ULTRALIFE CORPORATION
      By:   /s/ Philip A. Fain         Philip A. Fain        Chief Financial
Officer     

     
STATE OF NEW YORK
  )
 
  ) ss:
COUNTY OF MONROE
  )

On the 17th day of February in the year 2010 before me, the undersigned, a
notary public in and for said state, personally appeared PHILIP A. FAIN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual or the person upon behalf of which
the individual acted, executed the instrument.

                  /s/ Peter F. Comerford       NOTARY PUBLIC           

 

- 2 -